Citation Nr: 0925481	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right hand 
disorder, claimed as gout.

4.  Entitlement to an increased disability rating for 
service-connected episodes of tendonitis of the third finger, 
right hand, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected episodes of tendonitis of the fourth 
finger, right hand, currently rated as 10 percent disabling.

6.  Entitlement to a compensable disability rating for 
service-connected episodes of tendonitis of the fifth finger, 
right hand.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 
1981 and from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to an increased disability rating 
for service-connected episodes of tendonitis of the third, 
fourth and fifth fingers, right hand, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in November 1992, 
the RO determined that service connection for bilateral 
hearing loss was not warranted, on the basis that the claimed 
condition was not incurred during service and was not 
aggravated by service.

3.  Evidence added to the record since the final November 
1992 RO denial is not cumulative and redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 

4.  The Veteran does not have a bilateral hearing loss 
disability for VA purposes.

5.  The Veteran's right hand disorder, claimed as gout, was 
not manifested during service or within one year thereafter 
and has not been shown to be casually or etiologically 
related to service; nor is it causally related to or 
aggravated by any service-connected disability, including 
service-connected amputation, right index finger, residual 
crush injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

2.  A bilateral hearing loss disability was not incurred in 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

3.  Gout, right hand, was not incurred in active service, nor 
may it be presumed to have been incurred therein, and is not 
causally related to or aggravated by any service- connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Turning to the Veteran's claims for service connection, the 
Board finds that the VCAA duty was satisfied by letters sent 
to the Veteran in July 2007 and August 2007.  The letters 
addressed all required notice elements, including information 
on how VA establishes disability ratings and effective dates.  
They were sent prior to the initial unfavorable decision by 
the AOJ.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  Additionally, the Veteran was afforded 
VA examinations in September 2007 and in January 2008.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they were predicated on a full reading of the 
Veteran's service treatment records and VA treatment records 
in the Veteran's claims file.  They considered all of the 
pertinent evidence of record, to include the Veteran's 
contentions, and provided a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).



I.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In this case, the Veteran is seeking to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
which was previously denied by the RO in November 1992.  The 
Veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

In July 2007, the Veteran essentially requested that his 
claim for service connection for bilateral hearing loss be 
reopened.  The October 2007 rating decision now on appeal did 
not reopen the Veteran's claim.  However, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue on appeal as whether the Veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection bilateral 
hearing loss.

Additional evidence received since the final November 1992 
rating decision consists of the September 2007 VA examination 
report and VAMC treatment records, as well as the Veteran's 
own contentions and his sworn testimony at his April 2009 
personal hearing.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
November 1992 rating decision and finds this evidence does 
constitute new and material evidence which is sufficient to 
reopen the previously denied claim for bilateral hearing 
loss.  The evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that at his April 2009 personal 
hearing, the Veteran provided specific testimony about the 
acoustic trauma he was exposed to during service, to include 
noise from diesel engines, generators and hosers.  The 
Veteran further testified that subsequent to his active 
service, he worked as a pastor, a cook and a nurse, and that 
he did not have any recreational noise exposure.  As was 
noted above, the November 1992 rating decision denied service 
connection because bilateral hearing loss was not shown to 
have been incurred in or aggravated by active service.  The 
Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Therefore, the Board finds that the Veteran's testimony at 
his April 2009 hearing provides possible evidence of link 
between the Veteran's current claimed bilateral hearing loss 
disability and an event or injury during service, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claims for service connection for bilateral 
hearing loss.  The merits of the Veteran's claim are 
addressed below.

II.  Bilateral Hearing Loss

As was noted above, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, service connection for certain diseases, such as 
organic diseases of the nervous system, which includes 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  There were no in- service findings 
of bilateral hearing loss.  Further, the Veteran does not 
have bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
As such, without a current disability, service connection for 
bilateral hearing loss cannot be granted.

The Veteran's August 1985 separation examination and report 
of medical history were negative for complaints, treatment, 
and diagnosis of bilateral hearing loss. On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
10
5
10
10
25

Importantly, the Veteran's ears and drums were found to be 
clinically normal on the separation examination.  As such, 
the Veteran was not shown to have bilateral hearing loss 
during active service.  Additionally, the post service 
medical evidence reflected that the Veteran first reported 
having bilateral hearing loss in 1992, approximately 7 years 
after his separation from active service.  

In September 2007, the Veteran underwent a VA audiological 
examination.  At the examination, the Veteran reported 
greatest difficulty hearing sounds that are similar and 
hearing in noise.  The examiner noted that the Veteran was a 
heavy equipment mechanic during service, and that he reported 
service-related noise exposure from this occupation.  The 
Veteran also reported that he played the guitar at his 
church.  No other recreational noise exposure was reported.  
As a civilian, the Veteran worked in a nursing home as a 
medication aid.  He previously worked in fast-food 
management.  On the authorized audiological evaluation 
performed, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
30
LEFT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

Regarding the claim for bilateral hearing loss, the Board 
notes that the Veteran's audiological findings on the 
September 2007 VA examination do not meet the criteria for 
hearing loss pursuant to 38 C.F.R. § 3.385.  As such, the 
Veteran does not have bilateral hearing loss for VA purposes.  
Service connection requires evidence that establishes that 
the Veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current 
disability, the Veteran's claim for service connection for 
bilateral hearing loss cannot be granted.

Furthermore, after reviewing the Veteran's claims file, the 
examiner stated that the Veteran's hearing sensitivity at 
separation was normal in each ear, and thus, hearing loss was 
not caused by or aggravated by noise exposure while in the 
military.  As rationale for this opinion, the examiner 
explained that a normal audiogram subsequent to noise 
exposure verified that the Veteran's hearing recovered from 
any acoustic trauma during service without a permanent 
threshold shift.  

Although the Veteran may sincerely believe that he has a 
current bilateral hearing loss disability that was caused by 
acoustic trauma during active service, the Veteran, as a lay 
person, is not competent to testify that he has a current 
bilateral hearing loss disability that was caused by his 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  In 
this regard, although the Veteran currently works at a 
nursing home as a medication aid, there is no indication that 
he has had any audiological training.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In conclusion, the Board finds that the Veteran's claim for 
entitlement to service connection for bilateral hearing loss 
has not been shown to be related to service.  The service 
treatment records were absent for any indications of 
bilateral hearing loss, and the more persuasive evidence of 
record indicates that the Veteran does not have bilateral 
hearing loss for VA purposes, nor that his hearing loss was 
caused by his active service.  Additionally, the evidence 
does not support service connection for bilateral hearing 
loss by a presumptive basis because there is no competent 
medical evidence showing that the Veteran had hearing loss 
that manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  38 
U.S.C.A. § 5107(b).  As such, service connection for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.303.

III.  Right Hand Disorder

As was noted above, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran contends that he currently has a right hand 
disorder, claimed as gout, that is related to his service-
connected amputation, right index finger, residual crush 
injury.  The medical evidence of record reflects that the 
Veteran is service-connected for amputation, right index 
finger, residual crush injury.  Therefore, Wallin element two 
has been satisfied.  

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for gout, right 
hand, because the Veteran does not have a diagnosis of gout, 
and the more probative evidence of record does not provide a 
nexus between the Veteran's service-connected amputation, 
right index finger, residual crush injury, and his current 
right hand disorder, claimed as gout.  In this regard, the 
Veteran underwent a VA examination in January 2008.  At that 
examination, the examiner noted that the Veteran described 
symptoms of exquisite tenderness, redness, swelling and 
warmth involving his right hand.  Such symptoms would be 
consistent with a diagnosis of gout; however, a specific 
diagnosis of gouty arthritis had not been made as affecting 
the Veteran.  To this end, the Veteran experienced flareups 
of redness, tenderness and swelling only following periods of 
use.  Furthermore, the symptoms were not totally consistent 
with gout in that it is repetitively polyarticular and 
affects no other area of the body (such as a first metatarsal 
phalangeal joint) except the right hand.  Diagnostic testing 
such as joint aspiration and blood work to demonstrate 
hyperuricemia had not been carried out to help specifically 
establish a diagnosis of gout.  Nonetheless, the examiner 
opined that the Veteran's symptoms and complaints were less 
likely as not due to gouty arthritis.  Furthermore, the 
Veteran described the symptoms of redness, swelling, warmth 
and tenderness as becoming most significant in the June 2007 
timeframe.  The Veteran's crush injury and subsequent 
surgeries occurred many years prior to the onset of these 
symptoms.  Review of the medical literature indicated that 
acute flareups of gouty arthritis attacks can follow certain 
surgeries and trauma in individuals with gout, however, gouty 
arthritis with crystal formation in the presence of elevated 
uric acid levels is not due to, or the result of, trauma or 
surgery.  In conclusion, the examiner opined that it was less 
likely as not that the Veteran truly had gouty arthritis 
affecting his right hand.  In any event, the examiner further 
opined that should it ultimately be proved that the Veteran 
did have gouty arthritis that is affecting his right hand, it 
is less likely than not that the gouty arthritis was due to 
or the result of his service-connected crush injury to the 
right hand with subsequent amputation of the right index 
finger and second metacarpal with resultant tendonitis, for 
the reasons described above.  

Thus, the Board finds that the claimed gouty arthritis was 
not caused or aggravated by his service-connected amputation, 
right index ringer, residuals of a crush injury.  In this 
regard, the VA examiner opined supported his conclusions 
adequate reasons and bases, including the type of symptoms 
the Veteran experienced, what caused them, the Veteran's past 
medical history and medical literature.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  

Although the Veteran might sincerely believe that he has 
gouty arthritis that was caused or aggravated by his service-
connected amputation, right index finger, residuals of a 
crush injury, the Veteran, as a lay person, is not competent 
to make such diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the Veteran 
regarding such etiology or onset do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  Thus, service connection gout, 
right hand, is not warranted on a secondary basis.

The Board has considered whether service connection for a 
right hand disorder, claimed as gout, is warranted on a 
direct basis.  The Veteran's service treatment records are 
silent for any complaint, treatment, or diagnosis of gout.  
Similarly, none of the competent medical evidence suggests 
that gout is etiologically related to active military 
service.  Moreover, the Veteran has not alleged that the 
disability began in service or was manifested initially 
within one year following service.  Rather, the Veteran has 
consistently maintained that his claimed gout is caused by 
his service-connected amputation, right index finger, 
residuals of a crush injury.  Accordingly, the Board 
concludes that a right hand disorder, claimed as gout, was 
neither incurred in, nor aggravated by, the Veteran's active 
military service.

In summary, the Board finds that the Veteran's right hand 
disorder, claimed as gout, was neither incurred in or 
aggravated by his active military service nor causally 
related to or aggravated by his service-connected amputation, 
right index finger, residuals of a crush injury.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the Veteran's claim.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right hand disorder, 
claimed as gout, to include as secondary to service- 
connected amputation, right index finger, residuals of a 
crush injury, is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran contends that his tendonitis of the 
third, fourth and fifth fingers, has increased in severity.  
To this end, the Veteran testified at his April 2009 personal 
hearing that he had surgery for his tendonitis in May 2004 at 
the VA hospital in Grand Island.  However, treatment records 
associated with this surgery have not been obtained and 
associated with the Veteran's claims file.  

On remand, the RO should attempt to obtain copies of all 
pertinent treatment records associated with the Veteran's May 
2004 surgery from the Grand Island VA hospital.  The Board 
notes that the procurement of records such as outstanding VA 
treatment records is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records are potentially probative and as 
records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  See also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the Grand Island VA hospital for the 
Veteran's May 2004 surgery.  If the 
Veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


